             Case 3:19-cr-01685-CAB Document 60 Filed 02/05/20 PageID.283 Page 1 of 1
                             MINUTES OF THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA

                                                    VS
                      USA                                                     Raymond Liddy
Case Number:         19cr1685-CAB                 EXHIBIT LIST                       Bench Trial


☐        Plaintiff    ☒      Defendant    ☐       Court

    No.              Date I.D.      Date Rec’vd                             Description
    A                 2/3/2020       2/3/2020             RCFL Forensic Service Request 1, dated 7/28/2017
    B                 2/3/2020       2/3/2020               RCFL Forensic Service Request 2 (MacIntosh)
    C                 2/3/2020       2/3/2020         RCFL Lab Notes of Gerou, date of Report 11/15/2017
    D                 2/3/2020       2/3/2020        RCFL Report of Examination by Gerou, dated 11/22/2017




    G                 2/3/2020                                   RCFL Forensic Service Request 3
                                                                    (fillable Word Document)
    H                 2/3/2020                                Demonstrative – Tableau TD3 User Guide


     J                2/3/2020                        Demonstrative Image of Adobe Acrobat Error Message
    K                 2/3/2020                       Demonstrative Image of User Perspective of Cache Data


    M                 2/4/2020       2/4/2020                     Curriculum Vitae of Josiah Roloff
    N                 2/4/2020       2/4/2020                Defense Rebuttal Bill of Particulars Image 2
    O                 2/4/2020       2/4/2020                Defense Rebuttal Bill of Particulars Image 6
    P                 2/4/2020       2/4/2020                Defense Rebuttal Bill of Particulars Image 7
    Q                 2/4/2020       2/4/2020                Defense Rebuttal Bill of Particulars Image 8
    R                 2/4/2020       2/4/2020                Defense Rebuttal Bill of Particulars Image 9
    S                 2/4/2020       2/4/2020               Defense Rebuttal Bill of Particulars Image 10




                                                   Page 1 of 1
